Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 1-8, with traverse, filed July 24, 2020 is acknowledged and has been entered.  However, upon further consideration claim 9 has been rejoined with Group I, claims 1-8 for prosecution on the merits.  Accordingly, claims 1-9 are pending and are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

3.	Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55 on the basis of the filing date of Japanese Patent Office (JPO) application JP 2018-024118 filed February 14, 2018.  Based on the filing receipt, the effective filing date of this application is February 14, 2018 which is the filing date of Foreign Application JP 2018-024118 from which the benefit of foreign priority is claimed. 

Specification
4.	The disclosure is objected to because of the following informalities: 
In the Brief Description of the Drawings:
Figure 1A and Figure 1B have not been differentially described.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/249,444 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method for capturing specific cells including cancer cells comprising centrifuging a blood sample, and capturing the specific cells onto a hydrophilic polymer layer such as poly(meth)acryloylmorpholine or hydrophilic monomer such as (meth)acryloylmorpholine; wherein the blood sample is diluted with buffer solution or liquid medium prior to centrifuging the blood sample; and wherein the specific cells are processed for analysis.

	
6.	Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-10 of copending Application No. 16/249,527 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method for capturing specific cells such as cancer cells comprising diluting the blood sample with buffer solution or liquid medium and centrifuging blood sample to enrich the sample; and capturing the specific cells onto a hydrophilic polymer layer such as poly(meth)acryloylmorpholine or hydrophilic monomer such as (meth)acryloylmorpholine on a substrate, wherein the specific cells are processed for analysis such as in a flow field.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of copending Application No. 15/692,735 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method for capturing cancer cells comprising diluting the blood sample with buffer solution or liquid medium and centrifuging the blood sample to reduce albumin level; and capturing the cancer cells onto a hydrophilic polymer layer such as poly(meth)acryloylmorpholine or .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbara et al. (US 9,372,136) in view of Wardlaw et al. (EP 0 225 703).
Kanbara et al. teach a method for capturing cancer cells such as CTCs present in peripheral blood or body fluid sample using a cancer cell enrichment substrate which 
	Kanbara et al. differ from the instant invention in failing to teach agglutinating and centrifuging blood or body fluid prior to capturing specific cells.
Wardlaw et al. teach a method of improving separation of blood cells for capture and enrichment of specific cells (Abstract).  Wardlaw et al. specifically teach agglutinating blood cells in the blood or body fluid sample, specifically unwanted red blood cells using antigen-antibody reaction by antibodies to A, B, H red cell antigens; and then centrifuging the agglutinated sample to isolate and displace the desired specific cells for immunological assay analysis.   (p. 2, lines 11-23; p. 5, lines 4-8).  
	One of ordinary skill in the art at the time the invention was filed would have been motivated to further isolate the cancer cells in the method of Kanbara by initially agglutinating and centrifuging the body fluid sample to remove unwanted cells from specific desired cells as taught by Wardlaw because Wardlaw found advantage in deselecting and removing unwanted cells by agglutination and centrifugation in order to isolate specific desired cells and Kanbara further found advantage in using hydrophilic polymer layer having adhesiveness specifically to desired cancer cells in capturing 
Although Kanbara is silent in teaching hydrophilic polymer layer thickness of 10 to 500 nm, it is maintained that reagent substrate parameters such as thickness of membrane layers all result effective variables which the prior art has shown may be altered in order to achieve optimum results.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific limitation recited in instant claim 8 is for any particular purpose or solve any stated problem and the prior art teaches that reagent parameters often vary according to the sample being analyzed and various matrices, solutions and parameters appear to work equally as well; absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the method disclosed by the prior art by normal optimization procedures.

	

9.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



April 9, 2021